Case 3:18-cv-00428-HEH Document 107 Filed 03/25/19 Page 1 of 3 PageID# 2632



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

 FALLS CHURCH MEDICAL CENTER, LLC et al.,

      Plaintiffs,
                                                              CASE NO: 3:18-CV-428-HEH
 v.

 M. NORMAN OLIVER, et al.,

      Defendants.



                NOTICE OF SUBMISSION OF PLAINTIFFS’ MOTION FOR
                  PARTIAL SUMMARY JUDGMENT EXHIBIT INDEX

       Exhibit I.    Deposition excerpt of Feb. 14, 2019 deposition transcript of Amy Hagstrom
                     Miller.

       Exhibit J.    Deposition excerpt of Feb. 10, 2019 deposition transcript of C.T.

       Exhibit K.    Declaration of Paulette McElwain.

       Exhibit L.    Deposition excerpt of Feb. 24, 2019 deposition transcript of Janet Turan.

       Exhibit M.    Declaration of Amy Hagstrom Miller.

       Exhibit N.    PLAINTIFF-0069997.

       Exhibit O.    Deposition excerpt of Feb. 18, 2019 deposition transcript of Elizabeth
                     Lunsford.

       Exhibit P.    Deposition excerpt of Feb. 12, 2019 and Feb. 14, 2019 deposition transcript
                     of Joseph Hilbert.

       Exhibit Q.    Deposition excerpt of Jan. 15, 2019 deposition transcript of M. Norman
                     Oliver.

       Exhibit R.    Declaration of Karissa Haugberg.



       RESPECTFULLY SUBMITTED this 25th day of March, 2019.



                                              1
Case 3:18-cv-00428-HEH Document 107 Filed 03/25/19 Page 2 of 3 PageID# 2633




/s/ D. Sean Trainor                             Jenny Ma*
D. Sean Trainor (VSB No. 43260)                 Gail M. Deady (VSB No. 82035)
O’MELVENY & MYERS LLP                           Amy Myrick*
1625 Eye Street, NW                             Michelle K. Moriarty*
Washington, DC 20006                            Rabia Muqaddam*
Phone: (202) 383-5114                           CENTER FOR REPRODUCTIVE RIGHTS
                                                199 Water Street, 22nd Floor
Fax: (202) 383-5414
                                                New York, New York 10038
Email: dstrainor@omm.com                        Phone: (917) 637-3600
                                                Fax: (917) 637-3666
Leah Godesky*                                   Email: jma@reprorights.org
Nathaniel Asher*
O’MELVENY & MYERS LLP                           Attorneys for Plaintiffs Falls Church Medical
7 Times Square                                  Center, LLC; Whole Woman’s Health Alliance;
                                                and Dr. Doe
New York, NY 10036
Phone: (212) 326-2000
Fax: (212) 326-2061                             Alice Clapman*
Email: nasher@omm.com                           Hannah Swanson**
                                                Jennifer Sandman*
Nicole Gloria Tortoriello (VSB No. 91129)       PLANNED PARENTHOOD FEDERATION OF
                                                AMERICA, INC.
Eden B. Heilman (VSB No. 93554)
                                                123 William Street, 9th Floor
AMERICAN CIVIL LIBERTIES UNION                  New York, New York 10038
FOUNDATION OF VIRGINIA, INC.                    Phone: (212) 261-4584
701 E. Franklin Street, Suite 1412              Fax: (212) 247-6811
Richmond, Virginia 23219                        Email: jennifer.sandman@ppfa.org
Phone: (804) 644-8080
Email: ntortoriello@acluva.org                  Attorneys for Plaintiff Virginia League for
                                                Planned Parenthood
Attorneys for all Plaintiffs                    * Admitted Pro Hac Vice
                                                **Motion for Admission Pro Hac Vice to be filed
                                                or pending




                                            2
Case 3:18-cv-00428-HEH Document 107 Filed 03/25/19 Page 3 of 3 PageID# 2634




                               CERTIFICATE OF SERVICE

I hereby certify that on March 25, 2019 a copy of the foregoing has been served upon all counsel
of record in this action by electronic service through the Court’s CM/ECF system.

                                                    /s/ D. Sean Trainor
                                                    D. Sean Trainor (VSB No. 43260)
